DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-19 and species 1a for tungsten or compound thereof and species 2a for a gas comprising N2 and H2 in the reply filed on May 09, 2022 is acknowledged.  There being no allowable generic or linking claim, pursuant to 37 CFR 1.142(b), claims 20-22 are withdrawn from further consideration as being drawn to a nonelected invention, and claims 4-6, 8-10 and 16 are withdrawn from further consideration as being drawn to nonelected species. Applicant timely traversed the election requirement in the reply filed on May 09, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2017/0076945 as filed by Hudson et al. (hereinafter, Hudson).

Regarding claim 1, Hudson teaches a method of forming an etched feature in a dielectric-containing stack on a substrate (see, for example, the abstract).  Hudson teaches (a) partially etching the feature in the dielectric-containing stack by exposing the substrate to a first plasma comprising an etching reactant (see, for example, step 201 FIG. 2C and [0045]).  Hudson teaches (b) depositing a protective film 310 on sidewalls of the feature, the protective film comprising tungsten carbonitride (see, for example, [0078]). Hudson teaches repeating (a)-(b) until the feature is etched to a final depth (see, for example [0010]).  Hudson teaches the protective film deposited in (b) substantially prevents lateral etch of the feature during (a) (see, for example [0010]). Hudson teaches the feature has an aspect ratio of about 5 or greater at its final depth (see, for example [0008]).

Regarding claim 2, Hudson teaches the protective film comprises tungsten carbonitride.
Regarding claim 3, Hudson teaches the protective film comprises tungsten carbonitride (see, for example [0078] and [0086]),

Regarding claim 11, Hudson teaches (b) comprises depositing the protective film through an atomic layer deposition reaction comprising: (i) exposing the substrate to a first deposition reactant and allowing the first deposition reactant to adsorb onto the sidewalls of the feature; and (ii) after (i), exposing the substrate to a second deposition reactant and reacting the first and second deposition reactants in a surface reaction, thereby forming the protective film on the sidewalls of the feature (see, for example, [0007]).

Regarding claim 12, Hudson teaches (b) comprises depositing the protective film through a chemical vapor deposition reaction comprising exposing the substrate to a first deposition reactant and a second deposition reactant simultaneously (see, for example, [0007]).

Regarding claim 17, Hudson teaches removing the protective film from the sidewalls after the feature is fully etched (see, for example, [0102]).

Regarding claim 19, Hudson teaches exposing the substrate to oxidizing conditions after the feature is fully etched to thereby oxidize any remaining protective film on the sidewalls of the feature (see, for example, [0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson as applied above to claim 1 in view of US Patent Application Publication 2006/0043536 as filed by Co et al. (hereinafter, Co).

Hudson does not explicitly teach doping the mask layer on the dielectric-containing stack prior to etching.
Co teaches doping the mask layer on a dielectric-containing stack prior to etching.
It would have been obvious to one skilled in the art to incorporate Co’s photoresist doping into the process of Hudson because Co teaches that doping the photoresist a thinner photoresist layer can be used than that which is used in prior processes because the doped photoresist becomes more resistant to a subsequent etch (see, for example, [0011]).  Additionally, Co teaches that doping the photoresist layer and allows for improved lithography resolution (see, for example, [0011]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson as applied above to claim 1 in view of US Patent Application Publication 2008/00043770 as filed by Enomoto et al. (hereinafter, Enomoto).

Regarding claim 14, Hudson does not explicitly teach removing a fluorocarbon-based coating with a plasma generated from N2 and H2.
Enomoto teaches removing a fluorocarbon-based coating with a plasma generated from N2 and H2 (see, for example, [0144]).
It would have been obvious to one skilled in the art to remove the fluorocarbon based residue generated from an initial etching to cleanly expose the underlying material to be subsequently etched.

Regarding claim 15, Hudson teaches the protective film comprises tungsten carbonitride (see, for example, [0078]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson as applied above to claim 1 in view of US Patent Application Publication 2015/0105234 as filed by McElwee-White et al. (hereinafter, McElwee-White).
Hudson does not explicitly teach removing the tungsten carbonitride by exposing the substrate to H2O2.
McElwee-White teaches that tungsten carbonitride film can be removed with H2O2 (see, for example, [0080]).
It would have been obvious to one skilled in the art to remove the tungsten carbonitride by exposing the substrate to H2O2 because Hudson teaches exposing the substrate to oxidizing conditions after the feature is fully etched to oxidize and remove any remaining protective film on the sidewalls of the feature and McElwee-White teaches that H2O2 a known oxidizer useful for removing the tungsten carbonitride of Hudson. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication 2015/0179414 *Xiao et al.) teaches depositing a metal sulfide protective sidewall onto a patterned photoresist before an etching process but Xiao does not teach the protective sidewall being disposed on the sidewall of an etched feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716